DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A1 in the reply filed on 08/03/2021 is acknowledged.
Claims 1-27 will be examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 19, it is unclear and not readily understood of how and in what manner an inconsistency associated with one or more of the position estimates are determined.

Regarding claims 1, 10, and 19, how and in what manner an influence of a GNSS signal on a future is reduced is unclear and not readily understood.  What consider as an influence of a GNSS signal is unclear.
Regarding claims 2, 11, and 20, the term “partially” is a relative term which renders the claim indefinite.  The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 2, 11, and 20, the term “a portion” is a relative term which renders the claim indefinite.  The term “a portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 3, 12, and 21, what considers as an expectation about the position estimate that is derived from the verification information is unclear and not readily understood.
Regarding claims 7, 16, and 25, what considers as an open-universe probability model is unclear and not readily understood.
Regarding claims 9, 18 and 27, how and in what manner a level of trust associated with the GNSS signal spoof detector is determined is unclear and not readily understood.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-27 are allowed over the prior art.  However, 35 USC 112(b) must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,956,803 discloses a system and method for detecting one or more forged satellite measurements transmitted from a wireless device.  Information may be transmitted to a wireless device, the information including a request that the wireless device provide a portion of a navigation data message from one or more satellites to a location determining system.  The one or more satellite measurements and the portion of the navigation data message may be received from the wireless device.  The navigation data message may be determined as a function of information from a reference network.  The determined navigation data message may then be compared with the received navigation data message portion to thereby determine whether any of the one or more satellite measurements transmitted by the device have been forged.
US 8,600,671 discloses a method and apparatus for generating navigation solutions.  A global positioning system based navigation solution unit; an inertial navigation solution unit; a correction unit, a limiter, and an adding unit.  The global positioning system based navigation solution unit is capable of generating a first navigation solution.  The inertial navigation solution unit is capable of generating a second navigation solution.  The correction unit is capable of generating a raw correction.  The limiter is capable of selectively modifying the raw correction to fall within a selected range of corrections to form a correction.  The adding unit is capable of adding the correction to the second navigation solution to form a navigation solution.

US 10,365,376 discloses methods for detecting spoofing attacks of position, navigation, or timing signals and securing such signals.  Positioning, navigation, and timing ("PNT") signals, such as those used in GNSS or LORAN systems, may be vulnerable to spoofing attacks.  To generate trustworthy time and location data at a receiver, one must at least reduce the likelihood of or be capable of detecting spoofing attacks.  Embodiments of the present invention, as presented herein, provide solutions for detecting spoofing of PNT signals.  Various aspects incorporated into the described embodiments which assist in detecting spoofing attacks may include but are not limited to: monitoring the SNR of received PNT signals of a first modality and switching over to an alternate PNT modality when an anomaly is detected, comparing data associated with signals of multiple PNT modalities to identify a discrepancy indicative of spoofing on one of the multiple PNT modalities, and implementing a security regime to prevent spoofers from being able to produce perceivably authentic, but corrupt, replica signals of a PNT modality.
US 10,809,388 discloses a system for estimating a receiver position with high integrity can include a remote server comprising: a reference station observation monitor configured to: receive a set of reference station observations associated with a set of reference stations, detect a predetermined event, and mitigate an effect of the predetermined event; a modeling engine configured to generate corrections; a reliability engine configured to validate the corrections; and 
US 10,908,293 discloses a system and method for detecting false Global Navigation Satellite System ( GNSS) satellite signals.  False GNSS satellite signals can be used malevolently to take control of a body such as a vehicle or ship that is using GNSS satellite signals for navigation.  In some embodiments a GNSS attitude system is used to detect the false GNSS satellite signals.  The GNSS attitude system measures the code or carrier phase of the GNSS satellite signals at two or more antennas to detect the false GNSS satellite signals.  In some embodiments the attitude system computes first measured and second estimated carrier phase differences in order to detect the false GNSS satellite signals.  The attitude system may compute the attitude of a baseline vector between the two antennas. Once false GNSS satellite signals are detected, the method can include preventing the attitude determining system from outputting position or location data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646